Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        26-APR-2022
                                                        01:27 PM
                                                        Dkt. 4 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE DAVID P. MORROW, Petitioner


                       ORIGINAL PROCEEDING
          (Case Nos. FC-DA 21-1-0507; CAAP-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition for writ of

mandamus, filed on April 8, 2022, petitioner fails to demonstrate

that he is entitled to the requested extraordinary relief.       See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; such a writ is

not intended to supersede the legal discretionary authority of

the trial courts, cure a mere legal error, or serve as a legal

remedy in lieu of normal appellate procedures).     Therefore,

          It is ordered that the petition for writ of mandamus is

denied.
          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawai#i, April 26, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2